DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/15/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 1-5, 11, 16-18, 23, and 26 over Tristram as evidenced by Omer have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 7-10 and 19-22 over Tristram and Daansen.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-5, 7-11, 16-23 and 26
Withdrawn claims: 				None
Previously cancelled claims: 		6, 12-15, and 24-25
Newly cancelled claims:			16 and 23
Amended claims: 				1, 4, 11, and 17	
New claims: 					None
Claims currently under consideration:	1-5, 7-11, 17-22 and 26
Currently rejected claims:			None
Allowed claims:				1-5, 7-11, 17-22 and 26

Allowable Subject Matter
Claims 1-5, 7-11, 17-22 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Although the prior art teaches a storage and delivery system for a stable liquid comprising (a) a container containing a composition for increasing the viscosity of an aqueous foodstuff comprising thickening agents,  polysaccharides or extracts thereof, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791